Appeal by the defendant from an order of the Supreme Court, Kings County (Gary, J.), dated April 7, 2006, which denied, without a hearing, his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1) upon his conviction of criminal *809possession of a controlled substance in the second degree, which sentence was originally imposed, upon his plea of guilty, on June 7, 2004.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Spolzino, J.P., Santucci, Angiolillo, Leventhal and Lott, JJ., concur.